Citation Nr: 0529136	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-06 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether an April 13, 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (the RO) which denied service connection for 
multiple sclerosis (MS) contained clear and unmistakable 
error (CUE). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty from February 9, 1989 to 
June 16, 1989.  The precise nature of the appellant's 
military service is at the heart of this decision and will be 
discussed below.

In April 1998, the appellant filed a claim of entitlement to 
service connection for MS.  His claim was denied by the RO in 
a rating decision dated April 13, 2000.  The appellant was 
informed of the decision in a letter dated "Mar 14, 2000" 
[it appears that the correct date of the letter was May 14, 
2000.]  He did not appeal.

In March 2003, the appellant, through his accredited 
representative, filed a claim alleging CUE in the April 13, 
2000 rating decision which denied the appellant's claim of 
entitlement to service connection for MS.  In April 2003, the 
RO denied the claim.  This appeal followed.

In September 2004, the appellant testified at a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge (VLJ) at the RO.  A transcript of the hearing has been 
prepared and is associated with the appellant's VA claims 
folder.  


FINDINGS OF FACT

1.  In April 2000, the RO denied the appellant's claim of 
entitlement to service connection for MS based on his lack of 
qualifying service.

2.  The April 2000 RO rating decision properly applied the 
law and VA regulations to the facts.


CONCLUSION OF LAW

The April 2000 RO rating decision did not contain clear and 
unmistakable error. 
38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the April 2000 RO decision 
contained CUE.  His specific contentions will be addressed in 
the Board's analysis below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, 
although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 
(Aug. 30, 2001) the United States Court of Appeals for 
Veterans Claims (the Court) held that "there is nothing in 
the text or the legislative history of VCAA to indicate that 
VA's duties to assist and notify are now, for the first time, 
applicable to CUE motions."  The Court further indicated that 
CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions. A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.
 
The Board observes in this connection that in general a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folder.  In 
this case, as discussed below, the facts are not in 
substantial dispute, and the outcome rests on the Board's 
interpretation of law. 

Based on the Court's precedential decision in Livesay, the 
Board concludes that the appellant's CUE claim is not subject 
to the provisions of the VCAA.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2004).  The appellant has 
have been accorded ample opportunity to present evidence and 
argument on this matter.  As was noted in the Introduction, 
the appellant testified at a hearing which was chaired by the 
undersigned VLJ at the RO in September 2005.

In short, the Board believes that this issue was properly 
developed for appellate purposes and that there are no due 
process concerns.  Further development would be a useless 
exercise.  Accordingly, the Board will proceed to a decision 
on the merits.

Pertinent law and regulations

Finality of RO decisions

In general, VA rating decisions are final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).  In the alternative, a final 
decision may be subject to revision on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) 
(2004).



CUE

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In order to show that CUE occurred the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  See 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002).

Service connection for MS may be granted if the disease 
becomes manifest to a compensable degree within seven years 
following separation from active military service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Factual background

The relevant facts may be briefly stated.

As was noted in the Introduction, the appellant's DD Form 214 
indicated active service from February 9, 1989 to June 16, 
1989.  This service constituted basic training and advanced 
individual training in connection with the appellant's 
service in the Army Reserve.  See the September 2005 hearing 
transcript, pages 3-6.  

Evidence in the record indicates that the appellant began 
experiencing visual symptoms in the right eye in 1990; a 
diagnosis of "demyelinating illness" was rendered in July 
1991.  Subsequent diagnoses were of MS.

The appellant's claim of entitlement to service connection 
for  MS was denied in the April 13, 2000 RO rating decision 
concerning which CUE is now alleged.  The RO determined that 
the appellant's service from February 1989 to June 1989 did 
not constitute "qualifying military service", as that term 
was used in 38 C.F.R. § 3.307(a), and thus even if MS was 
present to a compensable degree within seven years after June 
1989, service connection could not be granted on a 
presumptive basis.

In claiming CUE, the appellant's accredited representative 
essentially disputed the RO's characterization of the 
appellant's service as not qualifying for the presumption, 
pointing out that he had in excess of 90 days of peacetime 
service after January 1, 1947.  See the hearing transcript, 
page 3.
 
Analysis

This case boils down to whether the RO was correct in its 
April 13, 2000 decision in characterizing the appellant's 
service as not qualifying for the seven year presumptive 
period for service connection for MS found in 38 C.F.R. 
§§ 3.307, 3.309.

The Board believes that the outcome of this case is 
determined by the Court's decision in Biggins v. Derwinski, 1 
Vet. App. 474 (1991).  Like the present appeal, Biggins 
involved a claim of entitlement to service connection for MS 
based on a several month long period of active duty for 
training.  The Court held that "the Board's determination 
that appellant's service on active duty for training did not 
entitle her to the seven-year presumption for multiple 
sclerosis pursuant to 38 U.S.C. §§ 312(a)(4), 331, and 337 
(1988) and 38 C.F.R.  §§ 3.307(a)(1) and 3.309(a) (1990) was 
correct as a matter of law."  See Biggins, 1 Vet. App. at 
475.  

[The Board notes that former 38 U.S.C.A. §§ 312, 331 and 337 
are now 38 U.S.C. §§ 1112, 1131, and 1137; no substantive 
changes have been made.  Similarly, no substantive changes 
have been made to 38 C.F.R. §§ 3.307 and 3.309.]  

Critical to the outcome of the present appeal is the 
following passage from the Court's decision:

Appellant argues . . . that, even if her multiple 
sclerosis was not found to have actually been 
present during her active duty for training, it 
must be presumed to be service connected by virtue 
of 38 U.S.C. § 312(a)(4) which provides that 
"multiple sclerosis developing to a 10 percent 
degree of disability or more within seven years 
from the date of separation . . . shall be 
considered to have been incurred in . . . service."  
See also 38 C.F.R. §§ 3.307(a)(1), 3.309(a).  The 
issue of whether this appellant is entitled to the 
benefit of this statutory presumption does not lend 
itself to a simple resolution; no less than four 
distinct but interlocking substantive and 
definitional statutes come into play.

By its terms, the presumption of 38 U.S.C. § 
312(a)(4) is applicable only "in the case of any 
veteran who served for ninety days or more during a 
period of war."  However, 38 U.S.C. § 337 extends 
the applicability of 38 U.S.C. § 312 to "the case 
of any veteran who served in the active military, 
naval, or air service after December 31, 1946."  
The applicability of the presumptions of § 312, 
therefore, are determined by reference to three 
distinct criteria: whether the claimant is a 
"veteran;" whether the claimant "served in the 
active military, naval, or air service;" and 
whether such service was "for ninety days or more 
during a period of war" (§ 312) or was "after 
December 31, 1946" (§ 337).
	
Since appellant's active duty for training took 
place periodically between 1980 and 1984, she would 
be eligible from the standpoint of the timing of 
her service because it occurred "after December 31, 
1946". 38 U.S.C. § 337; see also 38 C.F.R. § 
3.307(a)(1).  The problem, however, is not with the 
timing of her service; rather, it is the type of 
her service which serves to preclude entitlement to 
the presumptions of 38 U.S.C. § 312.

The determinative phrase in 38 U.S.C. § 337 is 
"served in the active military, naval, or air 
service."  Indeed, 38 U.S.C. § 101(2) (1988) 
defines "veteran" in terms of "a person who served 
in the active military, naval, or air service, and 
who was discharged or released therefrom under 
conditions other than dishonorable."  Therefore, 
the definition of "active military, naval, or air 
service" is crucial to a determination whether the 
presumptions of 38 U.S.C. § 312 are applicable to a 
given claim.  The statutory definition appears at 
38 U.S.C. § 101(24) (1988):
	
The term "active military, naval, or air 
service" includes active duty, any period 
of active duty for training during which 
the individual concerned was disabled or 
died from a disease or injury incurred in 
or aggravated in line of duty, and any 
period of inactive duty training during 
which the individual concerned was 
disabled or died from an injury incurred 
in or aggravated in line of duty.

See also 38 C.F.R. § 3.6 (1990).  The conclusion 
compelled by this exercise in statutory interpretation 
is that the only "veterans" (as defined by 38 U.S.C. § 
101(2)) who are entitled to the benefit of the 
presumptions of 38 U.S.C. § 312 are those who either (1) 
served on active duty; (2) were disabled or died from a 
disease or injury incurred in or aggravated in line of 
duty during active duty for training; or (3) were 
disabled or died from an injury incurred in or 
aggravated in line of duty during inactive duty 
training.

In the case at hand, the BVA found that appellant's 
service consisted of active duty for training from May 
24, 1980, to August 30, 1980, and for four days in 
January 1984.  This finding is amply supported by the 
record; there is no evidence that the appellant also 
served on active duty or inactive duty training.  The 
determinative question, therefore, as to whether this 
appellant served in the "active military, naval, or air 
service" is whether during her period of active duty for 
training she was disabled from a disease or injury 
incurred in or aggravated in line of duty. On the record 
of this case, this question can be answered only in the 
negative.
	
      . . . . . . . 

Accordingly, the seven-year presumption of service 
connection for multiple sclerosis contained in 38 U.S.C. 
§ 312(a)(4) is not available to appellant because she 
did not meet the "active military, naval, or air 
service" requirement of 38 U.S.C. § 337.  Based upon the 
foregoing, we conclude that the BVA's construction of 
the relevant statutes contained in title 38 of the 
United States Code is correct.

Biggins, 1 Vet. App. at 477-8.

As the Board noted above, former 38 U.S.C. § 312, 331 and 337 
are now numbered as 38 U.S.C. § 1112, 1131 and 1137; their 
substance has not been changed.  Neither has 38 U.S.C. § 101.  
Moreover, it does not appear that the import of Biggins has 
been altered by subsequent Court or Federal Circuit 
decisions.  Indeed, it has been cited favorably in subsequent 
Court decisions.  See, e.g., Paulson v. Brown, 7 Vet. App. 
466 (1995).  

The Board has little to add to the Court's discussion.   It 
is clear that the facts in this appeal are very similar to 
those in Biggins; application of the law is identical.  
Accordingly, the RO's refusal to grant the appellant's claim 
of entitlement to service connection for MS based on lack of 
qualifying service was entirely consistent with the law and 
judicial precedent.  There is no CUE, indeed no error 
whatsoever, in the April 2000 RO decision, and the 
appellant's claim is accordingly denied.


ORDER

An April 13, 2000 decision of the Department of Veterans 
Affairs Regional Office in Boston, Massachusetts which denied 
service connection for multiple sclerosis did not contain 
clear and unmistakable error. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


